Title: To George Washington from William Gordon, 5 March 1777
From: Gordon, William
To: Washington, George



My Dear Sir
[Jamaica Plain, Mass., 5 March 1777]

The movements of the Post not having gained a thorough establishment, notwithstanding Mr Hazard’s having been employed in regulating

them, your very obliging favour of Jany was not received in due time. I should be wanting as a friend, a member of the community, a son of liberty, & a disciple of Jesus, was I not to be constantly mindful of your Excellency. What can I do less than remember you, amidst all the comforts of a settled & composed life, while You are exposing yourself to hardships & dangers, partly on my behalf!
When we reflect what would have been the situation of publick affairs, had matters in certain cases been differently conducted, we are apt to be over much displeased that they have not been managed better: but we should recollect, that there is a providence in suffering things to be mis-managed no less than in blessing & succeeding them when well managed. Not that this will justify misconduct, or exempt from censure; but Heaven may leave men to blunder, that the positive interposition of Providence in extricating us out of our difficulties may be the more conspicuous. I promise myself that your Excellency will have your patience & courage no more tried by either of those evils that have uniformly attended you since the commencement of the war. We may say upon account of them, that your firmness, intrepidity, & abilities have been tried by both friends & enemies, the former will love & rely upon you more than ever, & the latter dread you; but the desertions of the one & the activity of the other had nearly sacrificed you. The sudden & great turn of our affairs calls for particular acknowledgments. May they be made, & continue to be made with glowing ardour! The time of writing, March 5th, reminds me of what God wrought for us a twelve month back. How should I rejoice was He to use your Excellency as an instrument of rendering the present March as memorable an æra in the history of America as was the last. Which leads me to thank you, my Dear Sir, for the renewal of your promise; but besides the assistance I may receive from your papers, I must request, I find, further assistance; for you declined mentioning your having discovered the ford, & ordered the fires to be left well lighted up to deceive the enemy, when you was preparing for that extraordinary manœuvre; neither did You hint at the uneasiness you occasioned for near an hour to many of the officers by your personal bravery while cutting the three regiments to pieces on your march. You may not desire that such like particulars should be recorded. Tis true they are trifles compared with your taking the lead in the present glorious struggle; but they are of great influence in carrying on the contest, may be of use in future times, & ought therefore to be recorded tho’ they added not to your honour.
I was glad to learn from the papers that a Committee of Congress was appointed to collect authentick accounts of the barbarities & cruelties committed by the enemy, upon officers soldiers & in the Jerseys.

I wish I could increase your happiness by informing you, that the regiment you propose to be officered out of the Cadet Company, was likely to be raised soon: but the method given into by the General Court of allowing such a bounty, leaves no hopes of its being done for some considerable time. I should have more pleasure in writing to your Excellency, did affairs go to my mind in this quarter: not that I am afraid, as I believe God will save us in the end for his own names sake; but I am troubled at the selfishness & sluggishness of men. It is now near a year since the enemy fled from Boston; & we might have been in such a state of defence I apprehend as to have bid defiance to any common force that could have been sent against us. Whereas I think if I was an enemy I would undertake at the hazard of my head to reduce Boston & to possess myself of all the hills round about with five thousand troops & a suitable number of shipping. The main spring in the machine has lost its elasticity if it ever had any & all the wheels do necessarily move slow of course. Can’t you, my Dear Sir, put it aside & clap in another that is unusually strong & will pull all the works round apace? The present spring is really defective, & you may wind it up to the highest pitch it is capable of, you can never make it draw well. That is more than a masterpiece for your Excellency. If nothing is to be done, & a better cannot be spared, then indeed it is of no great signification, other than as the subordinate wheels will acquire a slothful habit, & be very unfit for use when a quick motion is wanted.
Was I a New England officer I should be mortified; yea, was I the general Court I should be mortified, at your Excellency’s having ordered all the Bay troops into garrison, at a distance from those active scenes where the art of war is to be lea⟨rned,⟩ yet what could you do? I commend your prudence & judgment, but I feel the consequence. You ⟨had no oth⟩er way of effectually preventing those bickerings that must otherwise have taken place be⟨tween mutilated⟩ owing to the bounties given by this state & the towns thereof. In a few months he that received much will be as he that received little, & when the pockets of both are alike empty they will agree together should the service require their being in the same camp.
The Revd Mr Kirkland has accompanied down six Indian warriors of the Tusceraro & Oneida nations. They came to examine into the truth of contrary reports propogated among them by friends & foes. Had been told, that we could make no great guns, or great canoes &c. They have been to Portsmouth. Took Andover powder mills in the way. Passed by yesterday afternoon on their rout to Providence. Mr Kirkland told me they were prodigiously pleased. They will go near to be at Head Quarters within a few days of this letter.

I shall enclose a letter to our friend Gates, which I pray you to forward, unless he should be on his way to you, & be more secure of receiving it by your detaining it.
Mrs Gordon, Miss Tyler, & others join in the most respectful remembrance to you. I had nearly omitted mentioning that I congratulate you upon the Congress’s having intrusted you with much larger powers than at first. I know of no man upon earth with whom they could have intrusted such powers with greater safety, to the rights of the publick, & yet having these powers, you will be the more narrowly watched by men & concealed foes, & every action that cannot be justified will be remarked upon; tho’ otherwise it might have passed unnoticed. That you may baffle & conquer them all by your courage, your prudence, your equity & humanity, & make them all love & admire you, is the sincere wish of my Dear Sir, Your Excellency’s most humble servant, faithful & affectionate friend,

William Gordon


Respects to those of your family I have the honour of knowing. Whenever You write to your Lady pray remember me to her.
Have mentioned the date in the body of my letter, but as it is natural to look for that next to the name shall repeat it, March 5th 1777 Jamaica Plain.

